 


109 HRES 544 IH: Recognizing and supporting the goals and ideals of National Adoption Month.
U.S. House of Representatives
2005-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 544 
IN THE HOUSE OF REPRESENTATIVES 
 
November 9, 2005 
Mr. Camp (for himself, Mr. Oberstar, and Mr. Rogers of Michigan) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Recognizing and supporting the goals and ideals of National Adoption Month. 
 
Whereas there are millions of children worldwide awaiting permanent, safe, loving homes; 
Whereas there are presently more than 118,000 children in foster care homes in the United States waiting to be adopted; 
Whereas since 1987, between 118,000 and 127,000 children in the United States have been adopted each year; 
Whereas an estimated 2,100,000 children in the United States live with adoptive parents; 
Whereas approximately two percent of families in the United States include an adopted child; 
Whereas 6 in 10 Americans have had a personal experience with adoption, meaning they, a family member, or a close friend was adopted, has adopted a child, or has placed a child for adoption;  
Whereas loving and nurturing families are formed every day when committed and dedicated individuals make an important difference in the life of a child through adoption; and 
Whereas on November 2, 2005, the President proclaimed November 2005 as National Adoption Month: Now, therefore, be it  
 
That the House of Representatives recognizes and supports the goals and ideals of National Adoption Month. 
 
